Justice RICE,
dissenting.
4 35 I agree that the centerline presumption applies to abandoned railroad right-of-ways in Colorado. I would differ, however, in how the presumption arises and therefore the implications of the presumption in this case. Consequently, I would answer the certified question in the affirmative and must respectfully dissent.
36 The majority purports to adopt the centerline presumption, but then places a burdensome and comprehensive requirement on the plaintiffs as a threshold matter to give rise to the presumption. Specifically, the majority would require landowners who abut or are adjacent to an abandoned railroad right-of-way to produce a chain of title spanning more than a hundred years before the presumption arises. A rebuttable presumption is meant to lend weight to a particular inference and shift the evidentiary burden onee a certain threshold requirement is met. See CRE 301 ("In all civil actions and proceedings not otherwise provided for by statute or by these rules, a presumption imposes upon the party against whom it is directed the burden of going forward with evidence to rebut or meet the presumption, but does not shift to such party the burden of proof in the sense of the risk of non-persuasion, which remains throughout the trial upon the party on whom it was originally cast."); Bd. of Assessment Appeals v. Sampson, 105 P.3d 198, 204 (Colo.2005) ("As a general notion, a rebuttable presumption lends weight to particular inferences from a stated set of facts, but can be overcome by the party against whom the presumption operates."). The cen-terline presumption as articulated by the majority essentially requires a plaintiff to prove his entire case in order for the presumption to arise by holding that "an adjacent landowner may claim title to an abandoned right-of-way only if he or she can trace title to the owner of the fee underlying that right-of-way." Maj. op. 559. This holding effectively eviscerates any meaning of the word "presumption." Seq, eg., Black's Law Dictionary 1304 (9th ed. 2009) (Defining "presumption" as "[a] legal inference or assumption that a fact exists, based on the known or proven existence of some other fact or group of facts.").
37 I would hold that the centerline presumption arises by virtue of owning property adjacent to or abutting an abandoned railroad right-of-way and that the landowners need only produce evidence of fee ownership of the adjacent or abutting parcel to give rise to the presumption. As with most presumptions, the defendant may then rebut the cen-terline presumption by producing evidence that the adjacent or abutting landowner does not own title to the fee underlying the narrow strip because that fee was reserved or otherwise carved out.
138 This interpretation of the centerline presumption comports with our decision in Olin v. Denver & R.G.R. Co., in which we first adopted the centerline presumption. 25 Colo. 177, 181, 53 P. 454, 456 (1898) ("[Olur conclusion is that ... the title to the center of such streets vest in the owners of the lots abutting that portion of the streets so vacated."). Applied thus, the centerline presumption would acknowledge the grantor's intent to convey the adjoining strip subject to public use which is typically inaccessible and of little value to the grantor if retained. Moreover, as a practical matter, the centerline presumption prevents the situation in which thousands of miles of narrow strips of land are held by undetermined owners.
139 Here, Plaintiffs own land adjacent to or abutting the former railroad right-of-way. *562Therefore, I would hold that the centerline presumption arises and the burden shifts to the Defendants to prove that the Plaintiffs do not own to the centerline of the railroad right-of-way. Accordingly, I would answer the certified question in the affirmative and respectfully dissent.
I am authorized to state that Justice COATS and Justice EID join in the dissent.